internal_revenue_service number release date index number ----------------------- -------------------------------- ---------------------------------------------------- ------------------------ ---------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number -------------------- refer reply to cc fip b01 plr-103835-12 date june legend taxpayer state ipo date a -------------------------------------------------- ------------ ----------------- --- dear -------------- - this is in reply to a letter dated date and subsequent correspondence requesting rulings that the inclusion of the taxpayer’s deferred offering costs on its balance_sheet determined in accordance with generally_accepted_accounting_principles gaap will not cause taxpayer to fail the asset test under sec_856 of the code facts taxpayer is a newly formed state corporation that intends to acquire multifamily properties in selected markets throughout the united_states taxpayer intends to make an election to be treated as a reit within the meaning of sec_856 for its first taxable_year taxpayer is a calendar_year taxpayer using an accrual_method of accounting in addition to owning multifamily properties tor rent taxpayer may also acquire senior mortgage loans subordinate loans or mezzanine debt secured_by interests in multifamily properties and partnership interests in multifamily properties on form 10-q filed for its first quarter ending date taxpayer listed the following four assets highly liquid investments with original maturities of three months of less deposits and other assets principally two mortgage application fees related to financings on two real_estate acquisitions that closed in april of due from other parties fees owed to taxpayer by its external advisor the manager for plr-103835-12 trademark related legal fees that taxpayer had previously paid on behalf of the manager and deferred offering costs non-deductible costs incurred by taxpayer in connection with its planned ipo of common_stock which closed on ipo date during its first quarter taxpayer was in its development stage and had no assets other than the items listed above the deferred offering costs accounted for over a of the assets listed on taxpayer’s 10-q for the quarter ending date in order to pay for some of the expenses of its ipo prior to its closing on ipo date taxpayer borrowed money from a related_party these expenses included legal accounting underwriting fees and expenses printing and mailing travel sales and marketing and similar expenses associated with the ipo taxpayer has represented that the trustees acting in good_faith have determined that the fair value of the ipo offering costs are zero under the circumstances described above taxpayer has requested a ruling that the inclusion of the deferred offering costs on taxpayer’s balance_sheet will not cause taxpayer to fail the asset test for the first quarter of law and analysis sec_856 provides that at the close of each quarter of its taxable_year at least percent of the value of the reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities the aforementioned asset test sec_1_856-2 defines the term total assets as gross assets of the trust determined in accordance with gaap sec_856 provides that the term value means with respect to securities for which market quotations are readily available the market_value of such securities and with respect to other_securities and assets fair value as determined in good_faith by the trustees with a limitation on the value assignable to the securities of other real_estate_investment_trusts see also sec_1_856-3 the assets that are includible in the asset test are determined under gaap in accordance with sec_1_856-2 and the value applied to those assets is determined under sec_856 the offering costs described in taxpayer’s request are an asset under gaap and are includible in total assets in the asset test in accordance with sec_1 d the value of the offering costs are zero as determined in good_faith by the trustees of taxpayer in accordance with sec_856 including the offering costs in the asset test at a value of zero produces the same numerical result as if the offering plr-103835-12 costs were not included at all and therefore the inclusion of taxpayer’s deferred offering costs on its gaap balance_sheet will not cause taxpayer to fail the asset test under sec_856 ruling_request the inclusion of taxpayer’s deferred offering costs on its gaap balance_sheet will not cause taxpayer to fail the asset test under sec_856 holdings the inclusion of taxpayer’s deferred offering costs on its gaap balance_sheet will not cause taxpayer to fail the asset test under sec_856 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a martin robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products
